Cite as 2015 Ark. App. 201



                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. CV-14-712


DEBORAH MARTIN, as administrator of               Opinion Delivered: March 18, 2015
the ESTATE OF AMANDA MICHELLE
MARTIN                                            APPEAL FROM THE BENTON
                     APPELLANT                    COUNTY CIRCUIT COURT
                                                  [NO.CV-2013-774-5]
V.
                                                  HONORABLE DOUG SHRANTZ,
NATIONWIDE MUTUAL                                 JUDGE
INSURANCE COMPANY
                                 APPELLEE AFFIRMED



                           WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s grant of appellee’s motion for summary

judgment. On appeal, appellant argues that (1) the circuit court lacked authority to vacate

its original order denying summary judgment, (2) appellee’s motion for reconsideration

failed to state or allege proper grounds for the circuit court to vacate its prior order, and

(3) the circuit court’s order to vacate its prior order denying summary judgment was not

authorized. We affirm.

       On July 31, 2011, Amanda Martin and Richard Copp were involved in an

automobile collision resulting in both of their deaths. At the time of the accident, Copp

was operating a vehicle owned by Rhonda Stanley, the named insured and policyholder of

appellee. On May 23, 2013, the Estate of Amanda Martin, appellant, filed a complaint for

declaratory judgment to have the circuit court find that Copp was an insured under

appellee’s liability automobile insurance policy issued to Stanley. In its answer filed August
                                   Cite as 2015 Ark. App. 201


26, 2013, appellee denied that Copp was an insured or an insured driver under the policy,

because he did not have permission to use the vehicle and because of a coverage exclusion

for driving on a suspended driver’s license.

       Appellee filed a motion for summary judgment and a separate brief in support

thereof on December 9, 2013. Appellant responded on December 30, 2013, to which

appellee responded on January 7, 2014. A hearing on appellee’s summary judgment

motion was held on January 28, 2014. At the conclusion of the hearing, the court orally

denied appellee’s motion, but allowed appellee ten days to plead further. Appellant’s

counsel was ordered to provide the court with an order. Appellant’s counsel failed to

submit an order to the court.

       On February 6, 2014, appellee filed a document titled “Motion for Consideration

of Defendant’s Motion for Summary Judgment.” Appellant’s response and brief in support

was filed on February 18, 2014.

       On April 17, 2014, the circuit court entered a letter opinion noting that it had

ruled from the bench at the January 28, 2014 hearing; that appellee had moved to

reconsider prior to an order being entered to which appellant responded; and that the

motion was ripe. The court stated the following:

       Previously at hearing of the motion, the Court found that the term “partner” as
       used in the contract of insurance was ambiguous and denied the motion for
       summary judgment. Upon reconsideration, the Court acts to correct a mistake.

       The initial question that must be answered in this matter is whether there was
       insurance that provides coverage for Mr. Copp. The answer to that question is no.
       The policy clearly excludes drivers who have a suspended license. Mr. Copp’s
       license was suspended. Therefore, he was not insured under the policy in question.



                                               2
                                    Cite as 2015 Ark. App. 201


Accordingly, the court granted appellee’s motion for summary judgment. The same was

memorialized in an order filed on May 5, 2014. This timely appeal followed.

         All three of appellant’s arguments on appeal are made pursuant to Arkansas Rule of

Civil Procedure 60(a).1 She makes no argument that factual questions remain unanswered,

arguing solely that the court was not authorized to modify its oral order under Arkansas

Rule of Civil Procedure 60(a).2 Accordingly, we only address appellant’s assertion that the

circuit court lacked authority to reconsider its oral ruling and issue a different ruling under

Arkansas Rule of Civil Procedure 60(a).

         Arkansas Rule of Civil Procedure 60(a) states that “[t]o correct errors or mistakes

or to prevent the miscarriage of justice, the court may modify or vacate a judgment, order

or decree on motion of the court or any party, with prior notice to all parties, within

ninety days of its having been filed with the clerk.” This rule permits modification or

change to an order within ninety days after it has been filed. Though the court orally

denied appellee’s motion for summary judgment, appellant never submitted an order to

the court, and no order was entered.3



1
    (2014).
2
 In appellant’s third argument, she does discuss the court’s finding that the term “partner”
was ambiguous; however, she does so only to the extent necessary to summarize the
court’s initial oral order for the purpose of comparing it with its May 5, 2014 order. This
appears to have been done for the sole purpose of concluding that such a change in
opinion “clearly exceeded the scope of authority under Arkansas Rule of Civil Procedure
60(a).”
3
 A judgment, decree, or order is “entered” when it is stamped or marked by the clerk.
Allen v. Allen, 99 Ark. App. 292, 296, 259 S.W.3d 480, 483 (2007) (citing Price v. Price,
341 Ark. 311, 16 S.W.3d 248 (2000); Adm. Sup. Ct. Admin. Order No. 2)).
                                                3
                                   Cite as 2015 Ark. App. 201


       We note that appellant appears to rely on the appellee’s title of its post-hearing

motion to support her Arkansas Rule of Civil Procedure 60(a) argument. On January 28,

2014, the circuit court orally permitted appellee to plead its summary-judgment motion

further within ten days of the hearing. Eight days later, on February 6, 2014, appellee filed

a document entitled “Motion for Consideration of Defendant’s Motion for Summary

Judgment.” We have previously held that motions should be liberally construed and that

courts should not be blinded by titles but should look to the substance of motions to

ascertain what they seek.4 Accordingly, though so titled, appellee’s motion was not a

motion for reconsideration subject to Arkansas Rule of Civil Procedure 60(a) as asserted

by appellant. Appellee’s motion was simply appellee’s exercise of its right, as granted by

the circuit court, to plead further. Appellee’s motion could not have been pursuant to

Arkansas Rule of Civil Procedure 60(a), as argued by appellant, when no order had been

entered.

       Of final note, appellant states in her brief that “[p]resumably, the circuit court

granted the appellee’s motion for reconsideration pursuant to Ark. R. Civ. Proc. [sic]

Rule 60(a).” Appellant does not provide any evidence for her presumption. Nowhere in

the record before this court does the circuit court reference Arkansas Rule of Civil

Procedure 60(a). Accordingly, appellant’s presumption that the circuit court took the

action it did pursuant to Arkansas Rule of Civil Procedure 60(a) is in error. This rule

simply does not apply.
4
 Jackson v. Mundaca Fin. Servs., Inc., 349 Ark. 84, 91, 76 S.W.3d 819, 824 (2002) (quoting
Slaton v. Slaton, 330 Ark. 287, 956 S.W.2d 150 (1997) (citing Cornett v. Prather, 293 Ark.
108, 737 S.W.2d 159 (1987))).


                                               4
                                      Cite as 2015 Ark. App. 201


          In National Home Centers, Inc. v. Coleman, the court stated the following regarding

when an order becomes effective:

                 Pursuant to Administrative Order 2(b)(2), an oral order announced from the
          bench does not become effective until reduced to writing and filed. Moreover,
          Ark. R. Civ. P. 58 provides that “[a] judgment or order is effective only when so
          set forth and entered as provided in Administrative Order No. 2.” This rule
          eliminates or reduces disputes between litigants over what a trial court’s oral
          decision in open court entailed. If a trial court’s ruling from the bench is not
          reduced to writing and filed of record, it is free to alter its decision upon further
          consideration of the matter. Simply put, the written order controls. 5

Appellant’s entire argument is that the court lacked authority to change its decision

because an order had not been entered. The decisions, opinions, and findings of a court

do not constitute a judgment or decree.6 They merely form the bases upon which the

judgment or decree is subsequently to be rendered and are not conclusive unless

incorporated in a judgment or a judgment be entered thereon. 7 They are more in the

nature of the verdict of a jury and no more a judgment than such a verdict.8 Because she

admits that an order had not been entered, her argument must fail because to admit the

same is to admit that the court’s oral order was not effective. Accordingly, the circuit

court was acting entirely within its authority when it changed its decision, which it then

entered, after reconsidering appellee’s arguments.


5
 370 Ark. 119, 120–21, 257 S.W.3d 862, 863 (2007) (citing McGhee v. Ark. Bd. of
Collection Agencies, 368 Ark. 60, 243 S.W.3d 278 (2006); Ark. R. Civ. P. 58 (2006)).
6
  T & S Mach. Shop, Inc. v. KD Sales, 2009 Ark. App. 836, at 5, 372 S.W.3d 410, 413
(citing Moses v. Dautartas, 53 Ark. App. 242, 922 S.W.2d 345 (1996)).
7
    Id.
8
    Id.


                                                  5
                            Cite as 2015 Ark. App. 201


Affirmed.

GRUBER and WHITEAKER, JJ., agree.

Martin Law Firm, by: Aaron L. Martin, for appellant.

Benson & Associates, P.L.C., by: Joe Benson and Justin Bennett, for appellee.




                                        6